DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments regarding claim 3-5 are considered by the examiner, however they are unpersuasive.  Tsai explicitly discloses a plurality of motion vector predictor model.  Additionally Tsai discloses augmenting the set of candidates based on if they are equal to each other (see Tsai 0033-0037).  Therefore Tsai in view of Lee discloses the limitations of the claims as currently recited.  Please see updated office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (US20110176613) (hereinafter Tsai) in view of Lee et al. (US20080159400) (hereinafter Lee).
Regarding claim 2, Tsai discloses an encoder device for encoding a motion vector predictor of a current block in a picture, the encoder device configured to perform operations comprising:
identifying a first block that is adjacent to the current block [Figs. 1-9, 0026-0035; determination and selection of motion data from a plurality of adjacent blocks in accordance with conventional coding standards].
identifying a second block that is adjacent to the current block [Figs. 1-9, 0026-0035; determination and selection of motion data from a plurality of adjacent blocks in accordance with conventional coding standards]. 
determining a motion vector of the first block and a motion vector of the second block [Figs. 1-9, 0026-0035; determination and selection of motion data from a plurality of adjacent blocks in accordance with conventional coding standards]. 
generating a motion vector predictor candidate set that includes at least one of the motion vector of the first block or the motion vector of the second block [Figs. 1-9, 0026-0035; generating motion prediction information from adjacent blocks and comparing data to current block]. 
[Figs. 1-9, 0026-0035; selecting MVP to be included in the final candidate set and performing prediction on current unit].  
Tsai discloses the limitations of claim 2.  However Tsai does not explicitly disclose determining whether a temporally-located motion vector can be used as a motion vector predictor of the current block and upon a determination that a temporally-located motion vector can be used as a motion vector predictor of the current block, including a motion vector of a block in another picture in the motion vector predictor candidate set.
Lee more explicitly discloses determining whether a temporally-located motion vector can be used as a motion vector predictor of the current block [Figs. 1-6, 0038-0050; generating motion prediction information and applying appropriate candidate for prediction based on various motion models].  
upon a determination that a temporally-located motion vector can be used as a motion vector predictor of the current block, including a motion vector of a block in another picture in the motion vector predictor candidate set [Figs. 1-6, 0033-0050; generating motion prediction information and applying appropriate candidate for prediction based on various selected motion models].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tsai with the teachings of Lee as stated above.  By incorporating the teachings as stated above, a more efficient coding system with increased amount of bits that are to be encoded can be further increased (see Lee 0012-0016).
Regarding claim 3, Tsai discloses wherein generating the motion vector predictor candidate set that includes at least one of the motion vector of the first block or the motion vector of the second block comprises: determining that the motion vector of the first block is not equal to the motion vector of the second block [Figs. 1-9, 0026-0037; generating motion prediction information from adjacent blocks and comparing data to current block and updating candidate list].   
Application No. : 16/999,612 Filed: August 21, 2020 Page: 3 of5 in response to the determination, generating the motion vector predictor candidate set comprising the motion vectors of both the first and the second blocks [Figs. 1-9, 0026-0035; selecting MVP to be included in the final candidate set and performing prediction on current unit].  
Regarding claim 4, Tsai discloses wherein generating the motion vector predictor candidate set that includes at least one of the motion vector of the first block or the motion vector of the second block comprises: 
determining that the motion vector of the first block is equal to the motion vector of the second block; and in response to the determination, generating the motion vector predictor candidate set comprising one of the motion vector of the first block or the motion vector of the second block [Figs. 1-9, 0026-0037; generating motion prediction information from adjacent blocks and comparing data to current block and updating candidate list].   
Regarding claim 5, Tsai discloses wherein the operations further comprise: upon a determination that a temporally-located motion vector cannot be used as a motion vector predictor of the current block, excluding the motion vector of the block in another picture from the motion vector predictor candidate set [Figs. 3-9, 0026-0034; motion vector candidates from neighboring blocks excluded based on unmet criteria].
Regarding claim 6, Tsai discloses wherein the operations further comprise: generating a flag indicating whether a temporally-located motion vector can be used as a motion vector predictor [Figs. 3-9, 0026-0035; generating motion prediction information from adjacent blocks and comparing data to current block, updating candidate list and generating flags to facilitate coding process].
Regarding claim 7, Tsai discloses generating a motion vector differential of the current block based on the selected motion vector predictor of the current block [Figs. 3-9, 0026-0035; subtracting non relevant MVP data and updating candidate set].
Regarding claim 8, Tsai discloses a bitstream storing one or more encoded pictures in a sequence of pictures, the bitstream comprising: 
a first block adjacent to a current block in a picture of the one or more encoded pictures [Figs. 1-9, 0026-0035; determination and selection of motion data from a plurality of adjacent blocks in accordance with conventional coding standards]. 
a second block adjacent to the current block in the picture [Figs. 1-9, 0026-0035; determination and selection of motion data from a plurality of adjacent blocks in accordance with conventional coding standards].
a flag indicating whether a temporally-located motion vector can be used as a motion vector predictor, wherein when a motion vector of the first block is not equal to a motion vector of the second block, a motion vector predictor candidate set for the current block includes the motion vector of the first block and the motion vector of the second block [Figs. 3-9, 0026-0035; generating motion prediction information from adjacent blocks and comparing data to current block, updating candidate list and generating flags to facilitate coding process].
Tsai discloses the limitations of claim 8.  However Tsai does not explicitly disclose when the motion vector of the first block is equal to the motion vector of the second block and the flag indicates that a temporally-located motion vector can be used as a motion vector predictor, the motion vector predictor candidate set for the current block includes the motion vector of the first block and the temporally-located motion vector.
Lee more explicitly discloses when the motion vector of the first block is equal to the motion vector of the second block and the flag indicates that a temporally-located motion vector can be used as a motion vector predictor, the motion vector predictor candidate set for the current block includes the motion vector of the first block and the temporally-located motion [Figs. 1-6, 0038-0050; generating motion prediction information and applying appropriate candidate for prediction based on various selected motion models].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tsai with the teachings of Lee as stated above.  By incorporating the teachings as stated above, a more efficient coding system with increased amount of bits that are to be encoded can be further increased (see Lee 0012-0016).
     	Regarding claim 9, Tsai discloses a motion vector differential, wherein a motion vector for the current block is based on a motion vector predictor selected from the motion vector predictor candidate set for the current block and the motion vector differential [Figs. 3-9, 0026-0035; subtracting non relevant MVP data and updating candidate set].

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/08/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483